60 So.3d 1078 (2011)
LIGGETT GROUP LLC, Appellant,
v.
Franklin D. CAMPBELL, as personal representative of the Estate of Betty Jean Campbell, Appellee.
Philip Morris USA Inc. and R.J. Reynolds Tobacco Company, Appellants,
v.
Franklin D. Campbell, as personal representative of the Estate of Betty Jean Campbell, deceased, Appellee.
Nos. 1D10-0207, 1D10-0210.
District Court of Appeal of Florida, First District.
March 14, 2011.
Rehearing Denied May 13, 2011.
Kelly Anne Luther and Leonard A. Feiwus of Kasowitz, Benson, Torres & Friedman, LLP, Miami and Karen H. Curtis of Clarke, Silverglate & Campbell, P.A., Miami, for Appellant Liggett Group, LLC.
Larry Hill and Charles F. Beall, Jr. of Moore, Hill & Westermoreland, P.A., Pensacola, Mark A. Belasic of Jones Day, Cleveland, OH, pro hac vice, Jason F. Keehfus, Stephanie E. Parker, and John F. Yarber of Jones Day, Atlanta, GA, pro hac vice, and Gregory G. Katsas of Jones Day, Washington, D.C., pro hac vice, for Appellant R.J. Reynolds Tobacco Company.
P. Michael Patterson of Emmanuel, Sheppard, Condon, Pensacola, Kenneth J. Reilly and Rafael Cruz-Alvarez of Shook, Hardy & Bacon, LLP, Miami, for Appellant Philip Morris USA, Inc.
David J. Sales of Searcy, Denney, Scarola, Barnhart & Shipley, P.A., West Palm Beach and Philip M. Burlington and Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm Beach, for Appellee.
PER CURIAM.
AFFIRMED. See R.J. Reynolds Tobacco Co. v. Martin, 53 So.3d 1060 (Fla. 1st DCA 2010).
BENTON, C.J., WEBSTER, and LEWIS, JJ., concur.